Citation Nr: 1025201	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-36 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 2007, 
for a 10 percent rating for postoperative residuals of excision 
of an exostosis of the medial malleolus of the right ankle.  

2.  Entitlement to an effective date prior to May 22, 2007, for a 
separate 10 percent rating for a scar as a postoperative residual 
of excision of an exostosis of the medial malleolus of the right 
ankle.  

3.  Entitlement to an increased rating for postoperative 
residuals of excision of an exostosis of the medial malleolus of 
the right ankle, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at law




ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of whether there was clear and unmistakable error (CUE) 
in a February 1972 rating decision which denied a compensable 
evaluation for postoperative residuals of excision of an 
exostosis of the medial malleolus of the right ankle has been 
raised by the Veteran's representative, but has not been 
adjudicated by the RO.  Therefore, this issue is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  A July 3, 2007, rating decision assigned a 10 percent rating 
for postoperative residuals of excision of an exostosis of the 
medial malleolus of the right ankle, effective February 28, 2007.  
The Veteran was notified of that decision on July 9, 2007.  The 
Veteran did not appeal the assigned effective date.  

2.  In November 2008, the Veteran's attorney filed a claim for an 
effective date prior to February 28, 2007, for the 10 percent 
rating that was assigned for postoperative residuals of excision 
of an exostosis of the medial malleolus of the right ankle.  

3.  A February 1972 rating decision granted service connection 
for postoperative residuals of excision of an exostosis of the 
medial malleolus of the right ankle, and a noncompensable 
evaluation was assigned.  The Veteran was notified of that 
decision on March 2, 1972, but did not appeal.  Accordingly, that 
decision is final.

4.  The Veteran's claim for an increased rating for postoperative 
residuals of excision of an exostosis of the medial malleolus of 
the right ankle was received on February 28, 2007.  

4.  The evidence does not show that the Veteran's scar as a 
postoperative residual of excision of an exostosis of the medial 
malleolus of the right ankle was symptomatic prior to May 22, 
2007.  

5.  The Veteran's postoperative residuals of excision of an 
exostosis of the medial malleolus of the right ankle are 
manifested by marked limitation of motion, with increased pain 
and limitation of plantar flexion on repetitive use and prolonged 
standing.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date prior to 
February 28, 2007, for a 10 percent rating for postoperative 
residuals of excision of an exostosis of the medial malleolus of 
the right ankle is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).  

2.  The criteria for an effective date prior to May 22, 2007, for 
a separate 10 percent rating for a scar as a postoperative 
residual of excision of an exostosis of the medial malleolus of 
the right ankle, have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).  

3.  The criteria for an increased rating for postoperative 
residuals of excision of an exostosis of the medial malleolus of 
the right ankle, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The RO's April 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio, 16 Vet. 
App. at 187; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini, 18 Vet. App. at 
120.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his identified VA treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the 
Veteran with a VA examination in May 2007 to determine the 
current severity of his right ankle disability.  VA has fulfilled 
its duty to assist the Veteran by affording him a recent and 
adequate VA examination in May 2007 in connection with his claim, 
and in accordance with the above directives.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009), 129 
S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claim.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (finding that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant).  

Earlier Effective Date Claims

Generally, the effective date of an evaluation and award of 
compensation for an increased evaluation is the later of the date 
of receipt of the claim or the date entitlement arose.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to the 
general rule applies where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-year 
period preceding the date of receipt of the claim for increased 
compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of 
when an increase in disability is factually ascertainable is 
based on the evidence in a veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

In this case, the Veteran's claim for an increased rating for his 
service-connected right ankle disability was received by VA on 
February 28, 2007.  The record does not contain any document that 
was received prior to that date that can be construed as a claim 
for an increased rating.  See 38 C.F.R. §§ 3.155, 3.157 (2009).  
Therefore, February 28, 2007, is the date of receipt of the 
Veteran's claim for an increased rating for postoperative 
residuals of excision of an exostosis of the medial malleolus of 
the right ankle.  

Right Ankle Disorder

A rating decision in July 2007 granted a 10 percent evaluation 
for postoperative residuals of excision of an exostosis of the 
medial malleolus of the right ankle, effective February 28, 2007, 
the date of receipt of the Veteran's claim for an increased 
rating.  The Veteran was notified of that decision in July 2007.  
In November 2008, a VA Form 9 was received from the Veteran's 
attorney, indicating disagreement with the effective date of 
February 28, 2007, contending that the 10 percent rating should 
have been effective from November 8, 1971.  

In this case, the November 2008 document was not timely filed as 
a notice of disagreement with the July 2007 rating decision.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009) (a 
claimant, or his or her representative, must file a notice of 
disagreement with a rating decision within one year from the date 
that the RO mails notice of the determination to him).  
Therefore, the effective date assigned by the July 2007 rating 
decision is final.  Id. 

After a rating decision that assigns an effective date is final, 
an earlier effective date may be established only by a request 
for revision of that decision based on clear and unmistakable 
error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 299 
(2006).  A free-standing earlier effective date claim that is 
subsequently raised is impermissible because such claim would 
vitiate decision finality.  Id. at 300.  Accordingly, where a 
free-standing earlier effective date claim is made without a 
request for reconsideration due to CUE in the relevant rating 
decision, the claim must be dismissed.  Id.  

Therefore, the claim for an effective date prior to February 28, 
2007, for a 10 percent rating for postoperative residuals of 
excision of an exostosis of the medial malleolus of the right 
ankle is dismissed.  

To the extent that the Veteran's representative argues that the 
effective date of the 10 percent evaluation should be granted to 
the date of service connection, the February 1972 rating decision 
granted service connection for postoperative residuals of 
excision of an exostosis of the medial malleolus of the right 
ankle, and a noncompensable evaluation was assigned.  The Veteran 
was notified of that decision on March 2, 1972, but did not 
appeal the noncompensable evaluation.  Accordingly, that decision 
is final and cannot be revised absent CUE.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a) (2009); see also id.  

Separate Evaluation For Scar

Based on the Veteran's claim for an increased rating for his 
service-connected right ankle disorder, a rating decision dated 
in May 2008 granted a separate 10 percent evaluation for a scar 
as a postoperative residual of excision of an exostosis of the 
medial malleolus of the right ankle, effective May 22, 2007.  
This rating contemplates an unstable or painful scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009).  A 10 percent evaluation is 
the maximum rating under Diagnostic Code 7804.  Id. 

As noted above, the effective date of an evaluation and award of 
compensation for an increased evaluation is the later of the 
date of receipt of the claim or the date entitlement arose.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  In this case, the 
Veteran's claim for an increased rating for his service-connected 
right ankle disability was received by VA on February 28, 2007.  
The record does not contain any document that was received prior 
to that date that can be construed as a claim for an increased 
rating.  See 38 C.F.R. §§ 3.155, 3.157 (2009).  Therefore, 
February 28, 2007, is the date of receipt of the Veteran's claim 
for an increased rating for postoperative residuals of excision 
of an exostosis of the medial malleolus of the right ankle.  

A VA examination conducted on May 22, 2007, reported a one 
centimeter scar over the medial aspect of the Veteran's right 
ankle that was tender to palpation, moderately disfiguring, and 
adherent to underlying tissues.  Accordingly, the date of the VA 
examination was the date entitlement arose, as it is the first 
evidence of record that the Veteran's right ankle scar was 
symptomatic.

However, an exception to the general rule applies where the 
evidence demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of the claim for increased compensation.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  The question of when an increase in 
disability is factually ascertainable is based on the evidence in 
a veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992).  However, there is no lay or medical evidence of 
record within the one-year preceding the date of receipt of the 
claim for increased compensation from February 28, 2006 to 
February 28, 2007, which shows that the Veteran's right ankle 
scar was asymptomatic.  Accordingly, the exception to the general 
rule for effective dates does not apply in this case.

The effective date for an increased rating will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 C.F.R. § 3.400.  Accordingly, May 22, 2007, is appropriate 
effective date for a separate compensable rating for the right 
ankle scar and an effective date prior thereto is not warranted.  

Thus, in the absence of competent medical evidence showing that 
the criteria for a compensable rating for a scar were met prior 
to May 22, 2007, the preponderance of the evidence is against the 
Veteran's claim.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim for an effective date prior to May 22, 2008 
for a separate 10 percent evaluation for scar as a postoperative 
residual of excision of an exostosis of the medial malleolus of 
the right ankle must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Increased rating 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  Moreover, staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected right ankle disorder is currently 
evaluated as 20 percent disabling, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271.  In the selection 
of code numbers assigned to disabilities, injuries will generally 
be represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With injuries 
and diseases, preference is to be given to the number assigned to 
the injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2009).  The hyphenated diagnostic code in this 
case indicates that arthritis due to trauma is the service-
connected disorder, and limitation of motion of the right ankle, 
under Diagnostic Code 5271, is a residual condition.

At a VA compensation examination in May 2007, the Veteran 
reported increased pain with prolonged standing, and instability 
of the right ankle which required him to wear an Ace wrap on a 
daily basis.  The examiner noted that the Veteran was able to 
ambulate from the waiting room, but walked with a limp over his 
right foot.  On examination, dorsiflexion of the right ankle was 
to 10 degrees and plantar flexion was to 30 degrees.  On 
repetitive motion, dorsiflexion was not further limited by pain, 
but plantar flexion was limited by pain to 20 degrees.  There was 
decreased strength in the ankle against resistance to both 
plantar flexion and dorsiflexion.  X-ray examination of the right 
ankle indicated marked degenerative joint disease.  The diagnosis 
was residuals of a fracture to the right ankle, with marked 
degenerative joint disease.  The examiner concluded that due to 
his right ankle, the Veteran had marked impairment of daily 
living, with daily pain and flare-ups. 

At a VA podiatry examination in June 2007, the Veteran reported 
that he took "a lot of ibuprofen for the pain," and that his 
symptoms were aggravated by weight-bearing, but were better with 
rest.  The examiner noted that the Veteran walked into the clinic 
wearing tennis shoes without assistance and in no acute distress.  
On examination, the range of motion of the right ankle was found 
within normal limits, although the Veteran experienced pain.  
There was no pain on deep palpation of the medial or lateral 
ankle gutters.  Moreover, ligamentous laxity was not found on the 
right ankle.  The diagnosis was right ankle pain. 


The current 20 percent evaluation assigned to the Veteran's 
service-connected right ankle disorder contemplates marked 
limitation of motion of the ankle, and is the maximum rating 
provided under Diagnostic Code 5271.  

Ratings in excess of 20 percent are warranted for ankylosis of 
the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2009).  A 30 
percent evaluation is for assignment for ankylosis in plantar 
flexion, between 30 degrees and 40 degrees, or in dorsiflexion, 
between 0 degrees and 10 degrees.  Id.  A 40 percent evaluation 
is warranted for ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  Id.  
However, right ankylosis has not been shown by the evidence of 
record.  Accordingly, a rating in excess of 20 percent for the 
Veteran's service-connected right ankle disorder under the 
provisions of Diagnostic Code 5280 is not shown.   

Consideration has been given to whether there is any additional 
functional loss not contemplated in the current 20 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, VA 
regulations concerning functional loss are not applicable where a 
disability is rated at the maximum level provided by the 
diagnostic code under which it is rated.  VAOPGCPREC 36-97 
(consideration must be given to the extent of disability under 38 
C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than 
the maximum evaluation"); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (concluding that remand for the Board to 
consider functional loss due to pain was not appropriate where 
the claimant was already receiving the maximum disability rating 
available for limitation of motion).  Given that the Veteran's 
service-connected right ankle disability has been assigned the 
maximum evaluation under Diagnostic Code 5271, an increased 
disability rating based on functional loss is not available.  Id. 

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required.  

The Veteran's disability picture is not so unusual or exceptional 
in nature as to render his 20 percent rating inadequate.  The 
Veteran's right ankle disability is evaluated under Diagnostic 
Code 5271, the criteria of which are found to specifically 
contemplate the level of disability and symptomatology reported 
by the Veteran.  As noted above, the Veteran's right ankle 
disability is manifested by painful dorsiflexion to 10 degrees 
and of plantar flexion to 30 degrees, with plantar flexion being 
further limited by pain to 20 degrees with repetitive motion.  In 
addition, the Veteran reported that he experienced increased pain 
in the ankle on repetitive use and prolonged standing.  A 20 
percent evaluation under the Rating Schedule contemplates marked 
limitation of motion.  When comparing this disability picture 
with the symptoms contemplated by the Rating Schedule, the Board 
finds that the Veteran's symptoms and clinical findings are more 
than adequately contemplated by a 20 percent disability rating 
for his service-connected right ankle disability.  As discussed 
above, ratings in excess of the currently assigned rating are 
provided for certain manifestations of the Veteran's 
service-connected right ankle, but the medical evidence reflects 
that those manifestations are not present in this case.  The 
criteria for a 20 percent disability rating more than reasonably 
describes the Veteran's disability level and symptomatology 
throughout the appeal period and, therefore, the currently 
assigned schedular evaluation is adequate and no referral is 
required.  

As the 20 percent rating represents the greatest degree of 
impairment shown during the appeal period, there is no basis for 
a staged rating.  38 U.S.C.A. § 5110 (West 2002); see Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings 
are appropriate whenever the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings).  As the preponderance of the evidence is 
against the claim of entitlement for an increased rating in 
excess of 20 percent, the benefit of the doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to an effective date prior to February 
28, 2007, for a 10 percent rating for postoperative residuals of 
excision of an exostosis of the medial malleolus of the right 
ankle is dismissed.  

An effective date prior to May 22, 2007, for a 10 percent rating 
for a scar as a postoperative residual of excision of an 
exostosis of the medial malleolus of the right ankle is denied.  

An increased rating for postoperative residuals of excision of an 
exostosis of the medial malleolus of the right ankle is denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


